Citation Nr: 0823781	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The veteran had active service in the Armed Forces of the 
United States as a Philippine Guerrilla from October 1944 to 
November 1945.  The veteran died in August 1987 and the 
appellant is the veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to 
service connection for the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  

At the time of the veteran's death, service connection was in 
effect for left ring finger amputation through the proximal 
phalanx.  A 10 percent rating was assigned, effective from 
February 1954, the effective date of service connection.  

The veteran's death certificate lists the veteran's immediate 
cause of death in August 1987 as "Chronic Infection, Stump, 
ring finger, left" with an underlying cause of "PTB, Far 
Advanced."  The death certificate is signed/certified by 
Alfredo S. Berbano, and prepared by Salvacion S. Osillos.  
The local civil registrar, Emiliano G. Tabios, also signed 
the death certificate on August 19, 1987, indicating its 
receipt at the office of the local civil registrar.  

Also of record is a document from the Office of the Local 
Civil Registrar, dated November 18, 1987, certifying that the 
veteran's death certificate had been recorded there.  This 
documented had the cause of death listed as, "Chronic 
Infection, PTB Far Adv."  

At the outset, the RO found that there was a discrepancy 
surrounding the two death certificates, with the second death 
certificate/document listing only "chronic infection, PTB 
far advanced."  In other words, the second document did not 
include "stump, left ring finger" after the words "chronic 
infection."  Significantly, however, the second certificate 
contained only one single spaced line available on which to 
type the cause of death.  As a result, it is certainly 
possible that the cause of death was abbreviated on the 
second certificate/document, and as such, did not include the 
words "stump" and "finger" after "chronic infection" 
because there was no room to write it.  

That notwithstanding, the RO denied the appellant's claim on 
the basis that the appellant did not submit any medical 
evidence to show that the veteran's service-connected 
amputation of the ring finger had anything to do with the 
veteran's death given the "static nature of the finger 
condition" and the fact that the disability had not worsened 
throughout the veteran's lifetime.  In other words, the RO 
denied the appellant's claim because the appellant did not 
provide medical evidence to support what was certified on the 
death certificate.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the RO is competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).
In essence, the RO has concluded that the veteran's service-
connected amputated left ring finger did not result in 
chronic infections.  This is a question for a medical expert 
based on sound medical principles.  The RO should once again 
attempt to secure the veteran's terminal hospital records and 
any other pertinent medical evidence, and then obtain a 
medical opinion as to the likely etiology of the veteran's 
death, given the findings on the death certificate.  

As a final matter, during the pendency of this appeal the 
Court, in Hupp v. Nicholson, 21 Vet. App. 342 determined 
that, in general, 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the type of information and evidence necessary to establish 
an evaluation and effective date for the benefits on appeal 
has not been provided in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, corrective notice 
should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective duty-to-
assist notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (1) a statement 
of the conditions, if any, for which a 
veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service- connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected in accordance with  
Hupp, supra.  The notice should also 
include an explanation of the information 
or evidence needed to establish an 
evaluation and effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman.

2.  Obtain and associate with the claims 
file all available VA and/or private 
medical records concerning treatment 
received by the veteran for his service-
connected disability, not already 
associated with the claims file.  In 
addition, attempt to secure all terminal 
hospital records of the veteran.

3.  After completion of #1 and #2, obtain 
a medical opinion from an appropriate 
medical professional as to the likely 
etiology of the veteran's death, given 
the information on the death certificate.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  The opinion should include 
a discussion of whether it is at least as 
likely as not that the veteran's left 
ring finger amputation resulted in a 
chronic stump infection, and if so, 
whether such chronic stump infection as 
likely as not materially contributed to 
the veteran's death, given the record in 
this case. The claims folder must be made 
available to and reviewed by the 
physician in conjunction with the 
requested opinion.

4.  Following completion of the 
development requested, readjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




